FILED
                           NOT FOR PUBLICATION
                                                                             JUN 27 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10566

              Plaintiff - Appellee,              D.C. No. 3:12-cr-00015-HDM-
                                                 WGC-2
 v.

CAMERON MUHLENBERG,                              MEMORANDUM*

              Defendant - Appellant.


                 Appeal from the United States District Court
                          for the District of Nevada
              Howard D. McKibben, Senior District Judge, Presiding

                             Submitted June 14, 2016**
                              San Francisco, California

Before: D.W. NELSON, TASHIMA, and OWENS, Circuit Judges.

      Cameron Muhlenberg appeals from his guilty plea conviction for four counts

of interfering with commerce by armed robbery in violation of the Hobbs Act, 18

U.S.C. § 1951, and one count of use of a firearm in violation of 18 U.S.C. § 924(c),


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
arising from his participation in the armed robberies of four liquor and

convenience stores. As the parties are familiar with the facts, we do not recount

them here. We dismiss the appeal.

      Muhlenberg argues that his guilty plea pursuant to a plea agreement, which

contained an appeal waiver, does not bar this appeal because he is challenging “the

right not to be haled into court at all.” United States v. Broce, 488 U.S. 563, 574-

75 (1989) (citation omitted). However, the Supreme Court has limited this

exception to “those cases in which the district court could determine that the

government lacked the power to bring the indictment at the time of accepting the

guilty plea from the face of the indictment or from the record.” United States v.

Cortez, 973 F.2d 764, 767 (9th Cir. 1992) (emphasis omitted) (citing Broce, 488
U.S. at 569, 576). Muhlenberg’s appeal does not fall into this exception because

his as-applied challenge to the constitutionality of the Hobbs Act requires further

evidence and cannot be determined from the face of the indictment or from the

record.

      Accordingly, we dismiss Muhlenberg’s appeal in light of his guilty plea

pursuant to a plea agreement with an appeal waiver.

      We deny Muhlenberg’s motion for leave to submit supplemental briefing.

      DISMISSED.

                                          2